DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Krishnaswamy does not teach or suggest receiving "user feedback" from the user that indicates a "selection" of the weights. Applicant further argues that Krishnaswamy does not teach or suggest "in-application settings" or even receiving "user feedback indicative of a selection" of "at least one weight indicating an importance" of one of the described settings. However, referring to the portions of the reference cited in the rejection, fig. 2 shows a photo adjustment application, which is also described as “application software” in col. 6, lines 21-27. The social networking system application receives user feedback based on a user selecting particular images over other images (col. 3, line 52-col. 5, line 9). These selections are used by the application to decide which settings adjustments to weight higher or lower. For example, a user choosing an image with a higher brightness (one of the modifications described in col. 7, lines 1-37) would weight that modification higher, while a user choosing that image instead of a higher brightness/lower contrast image would weight the lower contrast modification lower. As described in fig. 5 and col. 13, line 49-col. 14, line 7, each attribute modification is scored, and these scores read on weights for the attributes, since they are used to make an adjustment more or less likely to be presented depending on how previous users have responded to it.
Applicant’s arguments with respect to the amended portions of the claims, such as “relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (U.S. Patent 8,908,987) in view of Shintani (U.S. Publication 2013/0148033), Lundstrom (U.S. Publication 2008/0150937), and De Vleeschouwer (U.S. Patent 8,854,457).

As to claim 1, Krishnaswamy discloses a method comprising: 
presenting, using a client device, clips generated using an application that renders graphics depicted in the clips using different configurations of in-application settings in the application (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
receiving, using the client device, user feedback indicative of a selection of relative weights of settings corresponding to the in-application settings (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on weights);  
and receiving, by the client device, data defining values of the in-application settings that are based at least in part on the relative weights of the in-application settings (fig. 3; fig. 5; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user; since the images are chosen by the user at each client device, the settings must be received at each client device). 
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose, video clips (fig. 4a; fig. 4b; p. 5, sections 0061-0064; videos representing the medical data are rendered at a particular fps rate) generated using an application (p. 4, section 0055; p. 9, sections 0104-0106) that renders Three-Dimensional (3D) graphics (p. 1, section 0006; p. 3, section 0047-0048), that the value of a first setting of in-application settings defines an operation during rendering of the 3D graphics (p. 5, section 0064-p. 7, section 0070; parameters for rendering different objects with different priorities at different qualities are set), and modifying at least the first setting of the in-application setting of the in-application settings in the application to cause the application to render the 3D graphics in accordance with the first setting as modified (p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to display video clips generated using an application that renders Three-Dimensional (3D) graphics, have the value of a setting of in-application settings define an operation during rendering of the 3D graphics, and modify the at least one in-application setting of the in-application settings in the application to cause the application to render the 3D graphics in accordance with the modified setting in order to balance rendering speed and quality as taught by Lundstrom.
Krishnaswamy does not disclose, but De Vleeschouwer does disclose the relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles). The motivation for this is to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to use relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings in order to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options as taught by De Vleeschouwer.

As to claim 2, Lundstrom discloses the rendering of 3D graphics, as discussed in the rejection to claim 1. Further, Shintani discloses wherein the application renders the graphics depicted in the videos at a common frame rate and the videos are presented at the common frame rate (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered at a common frame rate of about 30 fps, depending on a user preference). The motivation for this is to allow comparison of video sequences. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Krishnaswamy and Lundstrom to render the graphics depicted in the video clips at a common frame rate in order to allow comparison of video sequences as taught by Shintani.

As to claim 3, Lundstrom discloses the rendering of 3D graphics, as discussed in the rejection to claim 1. Further, Shintani discloses wherein the application renders the graphics depicted in the videos at a common frame rate based on a preference expressed by the user (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered at a common frame rate of about 30 fps, depending on a user preference). Motivation for the combination is given in the rejection to claim 2.
 
As to claim 4, Krishnaswamy discloses wherein the presenting comprises displaying the clips and prompting a selection of a desirable configuration level for pre-defined settings that corresponds to a clip of the clips (fig. 2; fig. 4; col. 4, lines 29-43; col. 7, lines 1-38; col. 7, line 56-67; a user is prompted to select image clips corresponding to preferred defined setting levels). Krishnaswamy does not disclose that the clips are videos, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 5, Krishnaswamy discloses wherein the presenting of the clips is during execution of the application (fig. 2; the presenting is part of an application shown). Krishnaswamy does not disclose that the clips are video clips and that the graphics are 3D, but Shintani and Lundstrom, respectfully, do disclose these features as discussed in the rejection to claim 1. 

As to claim 7, Krishnaswamy discloses wherein the presenting comprises displaying the images of the clips simultaneously (fig. 2). Krishnaswamy does not disclose that the clips are videos, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 8, Krishnaswamy discloses wherein the clips are rendered by the application at least partially at a remote server system (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the server). Krishnaswamy does not disclose that the clips are video clips, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 9, Krishnaswamy discloses wherein the clips are rendered simultaneously to a display device coupled to the client device (fig. 2; col. 6, lines 21-33; the clips are shown together on the output display device of the client). Krishnaswamy does not disclose that the clips are video clips, but Shintani does disclose this as discussed in the rejection to claim 1.

As to claim 11, Krishnaswamy discloses a method comprising: 
determining different configurations of one or more in-application settings of an application, wherein a value of a first setting of the in-application settings defines a quality level of the first setting (fig. 2; col. 6, line 59-col. 7, line 55; images are rendered using different configurations of preset quality settings such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance); 
based at least in part on user input provided to a client device in response to presentation of output clips generated using the application, based at least in part on  the different configurations of the in-application settings, receiving first data corresponding to user feedback indicating a selection of relative weights of settings of the in-application settings (fig. 1; col. 3, line 52-col. 5, line 9; col. 13, line 49-col. 14, line 7; users adjust image quality settings and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on relative weights);  
and communicating, to the application, second data defining values of the in-application settings that are based at least in part on the relative weights of the settings of the in-application settings (col. 9, lines 14-50; col. 10, line 30-col. 11, line 52; values of the settings must be communicated so that the adjustments can be analyzed and further images can be presented),
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied) and that the values of settings are communicated to the user (fig. 7). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters and communicate setting values to the user in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose that the settings are of a 3D graphics rendering application, and wherein the second data causes the application to modify the in-application settings to render the 3D graphics in accordance with the second data (p. 1, section 0006; p. 3, section 0047-0048; p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to modify in-application settings to render the 3D graphics in accordance with second data in order to balance rendering speed and quality as taught by Lundstrom.
Krishnaswamy does not disclose, but De Vleeschouwer does disclose the relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles). The motivation for this is to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to use relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings in order to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options as taught by De Vleeschouwer.

As to claim 12, Krishnaswamy discloses wherein the receiving of the first data is based on a prompt communicated to a user of the client device to define a desirable setting level of the in-application settings (col. 4, lines 29-43; col. 7, lines 1-38; a user is prompted to choose an image that has been set with a particular parameter level that is desired). 
 
As to claim 13, Krishnaswamy discloses wherein the graphics are rendered at the client device (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the client device). Krishnaswamy does not disclose that the graphics are 3D graphics, but Lundstrom does disclose this as discussed in the rejection to claim 11.

As to claim 17, Krishnaswamy discloses a system comprising one or more processors and one or more memory devices storing instructions (col. 8, lines 1-28), that when executed by the one or more processors, cause the one or more processors to execute operations comprising:
presenting, using a client device, clips generated using an application that renders graphics depicted in the clips using different configurations of in-application settings in the application, wherein a value of a first setting of the in-application settings defines a quality level of the first setting (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
communicating, from the client device, first data corresponding to user feedback selecting relative weights of settings of the in-application settings based at least in part on the presenting (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on weights and further used to choose images for display, thus communicating information about the user preferences to a user);  
and receiving, by the client device, second data defining values of the in-application settings that are based at least in part on the relative weights of settings of the in-application settings (fig. 3; fig. 5; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user; since the images are chosen by the user at each client device, the settings must be received at each client device). 
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose that the application renders 3D graphics and causing the application to modify the in-application settings based at least in part on the second data to generate modified in-application settings such that the application renders the 3D graphics in accordance with the user feedback (p. 1, section 0006; p. 3, section 0047-0048; p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to modify the in-application settings based at least in part on the second data to generate modified in-application settings such that the application renders the 3D graphics in accordance with the user feedback in order to balance rendering speed and quality as taught by Lundstrom.
Krishnaswamy does not disclose, but De Vleeschouwer does disclose the relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles). The motivation for this is to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to use relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings in order to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options as taught by De Vleeschouwer.

As to claim 18, Krishnaswamy discloses wherein the clips represent different simulated application sessions of the application (fig. 2; col. 6, line 59-col. 7, line 55; the different adjustments are previewed in the display, simulating an application session’s effects to the original image). 
 
As to claim 19, see the rejection to claim 8.
 
As to claim 21, De Vleeschouwer discloses a method further comprising determining the values of the in-application settings based at least in part on the at least one weight indicating the importance for the first setting of the in-application settings to a user relative to the second setting of the in-application setting (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; col. 17, lines 28-61; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles; weights are shown in the equations, representing weights for camera views or weights for completeness/closeness).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Figueroa (U.S. Publication 2009/0258708).

As to claim 6, Krishnaswamy does not disclose, but Figueroa does disclose wherein the presenting is upon completion of an application session of the application (fig. 7; p. 4, sections 0044-0045; a video clip of a game application session is recorded and rendered after completion of the session). The motivation for this is to have a player or others see successful negotiation of a game level (p. 2, section 0023). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to present video clips upon completion of an application session of the application in order to have a player or others see successful negotiation of a game level as taught by Figueroa.

 	Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Jenkins (U.S. Publication 2014/0267439).

As to claim 10, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising: 
communicating metadata comprising hardware configuration information and software application settings information associated with the client device to a host computer system (p. 4, section 0039; metadata is transmitted which includes information on hardware, software, and settings such as window sizes);  
	and receiving the data from the host computer system, wherein the in-application  settings (p. 4, section 0039; settings can be limited by and associated with the running application) are determined at the host computer system based on the metadata, the relative weights, and a user-prescribed performance level (p. 4, section 0040-0041; resolution settings for the image are sent from host to client based on performance capabilities metadata of a client and quality weights of an image; the clients are sent the highest resolution/quality that makes sense for the client capability). The motivation for this is to increase compatibility with different devices such as laptops, PDAs, and smart phones (p. 4, section 0036). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to communicate metadata and use it combined with image quality in order to increase compatibility with different devices such as laptops, PDAs, and smart phones as taught by Jenkins.

As to claim 14, Krishnaswamy discloses values determined based on image quality scores computed by the client device (fig. 3; fig. 4f; fig. 5; col. 8, lines 1-12; quality scores are computed based on user feedback; at least some of this processing can occur at the client device). Krishnaswamy does not disclose, but Jenkins does disclose wherein the receiving is further of metadata comprising hardware configuration information and software application settings information associated with the client device and the values are further based on the metadata (p. 4, sections 0039-0041; metadata regarding hardware and software configuration/settings is received at the content delivery network and settings/values are determined based on them). Motivation for the combination is given in the rejection to claim 10.

As to claim 16, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising benchmark testing the values defined by the second data wherein the communicating is based on an outcome of the benchmark testing (p. 4, sections 0038-0041; following a user request for a larger form of a image, a system's benchmark tests of software/hardware/display are accessed through metadata to determine a form of image to be communicated). Motivation for the combination can be found in the rejection to claim 10.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Dumbeck (U.S. Publication 2011/0148899).

	As to claim 15, Krishnaswamy does not disclose, but Dumbeck discloses wherein the application is a video game and the in-application settings are in-game settings of the video game (p. 1, section 0003; p. 3, section 0033-p. 4, section 0035; 3D images on a game or DVD video are rendered; settings such as anti-aliasing or anisotropic filtering that affect how graphics are processed for a game would read on in-game settings). The motivation for this is to automatically adjust settings depending on a specific situation (p. 1, sections 0004-0006 and 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to modify in-application settings as in-game settings of the video game in order to automatically adjust game applications depending on a specific situation as taught by Dumbeck.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612